Banke, Judge.
In this appeal from his conviction for the burglary of Central Motors Machine and Parts, Inc., in Savannah, the appellant’s sole contention is that the evidence was insufficient to support a guilty verdict.
The arresting officer testified that on the date of the burglary he saw two cars parked outside the Central Motors premises, ran a registration check on them, and learned that both belonged to the appellant. He stated that he was familiar with the appellant, having seen him 10 or 15 times in the past. The officer continued his surveillance of the premises and soon spotted the appellant, who fled upon noticing the officer, first on foot, then in one of the vehicles. The officer gave chase, but at a slower rate of speed due to weather conditions. Eventually, the appellant’s car struck an oncoming vehicle and flipped over, spilling about $2,000 worth of auto parts onto the pavement. Although the appellant was not present on the scene when the officer arrived, his wallet and tag receipt were discovered inside his car. The officer returned to Central Motors and discovered a hole in the wall about two or three feet from where he had first spotted the appellant. The auto parts and other items recovered from the appellant’s car were shown to have been stolen from Central Motors. Held:
The appellant apparently bases this appeal on the state’s failure to produce evidence to show that he was driving the vehicle which contained the stolen property at the time the collision occurred. However, the officer clearly identified the appellant as the person who had driven away in the vehicle immediately prior to the collision. Accordingly, we find no error in the denial of the appellant’s motion for directed verdict of acquittal or his motion for new trial on the general grounds.

Judgment affirmed.


McMurray, P. J., and Underwood, J., concur.

Submitted June 13, 1979
Decided July 16, 1979.
Orín L. Alexis, for appellant.
Andrew J. Ryan, III, District Attorney, Michael K. Gardner, Assistant District Attorney, for appellee.